As filed with the Securities and Exchange Commission on April 7, 2009 Registration No. 333-157215 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 AMENDMENT NO. 2 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GENERAL MARITIME CORPORATION (Exact name of registrant as specified in its charter) (See table of additional registrants on following page) Republic of the Marshall Islands 66-071-6485 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 299 Park Avenue New
